Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 15, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  161261 & (14)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  COMMUNITY MENTAL HEALTH                                                                             Richard H. Bernstein
  PARTNERSHIP OF SOUTHEAST MICHIGAN,                                                                  Elizabeth T. Clement
  PIHP, LENAWEE COUNTY COMMUNITY                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  MENTAL HEALTH AUTHORITY,
  LIVINGSTON COUNTY COMMUNITY
  MENTAL HEALTH AUTHORITY, MONROE
  COUNTY COMMUNITY MENTAL HEALTH
  AUTHORITY, and WASHTENAW COUNTY
  COMMUNITY MENTAL HEALTH AGENCY,
            Petitioners-Appellants,
  v                                                                SC: 161261
                                                                   COA: 351236
                                                                   Washtenaw CC: 19-000669-AA
  MICHIGAN DEPARTMENT OF HEALTH AND
  HUMAN SERVICES,
             Respondent-Appellee.
  __________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 13, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 15, 2020
         a0512
                                                                              Clerk